              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JANET BROWN,                                   )
                                               )
                           Plaintiff,          )
                                               )
vs.                                            )      No. CIV-18-209-R
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner of                         )
Social Security Administration,                )
                                               )
                           Defendant.          )


                                        ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Bernard M. Jones entered October 15, 2018 [Doc. No. 21]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted. Therefore, the Report and Recommendation of the Magistrate

Judge is ADOPTED in its entirety and the decision of the Commissioner of Social Security

Administration is REVERSED and this case is REMANDED to the Social Security

Administration for further proceedings consistent with the Report and Recommendation.

      IT IS SO ORDERED this 1st day of November 2018.
